Citation Nr: 9919967	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange exposure.  

2.  Entitlement to an effective date prior to September 8, 
1997, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The appellant had active military service from June 1965 to 
June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 1969 the RO granted service connection for a gunshot 
wound to the left leg, assigning a disability rating of 10 
percent.  The RO also denied service connection for loss of 
hearing in the right ear.  This decision was not appealed 
within one year.  

The appellant's representative contends that there is 
evidence of clear and unmistakable error (CUE) in the March 
1969 rating decision denying service connection for hearing 
loss.  As this issue has not been developed or certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  The Board 
notes that the issue of CUE in the March 1969 rating decision 
is not inextricably intertwined with the issue of an earlier 
effective date for tinnitus because they deal with two 
separate disabilities.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
peripheral neuropathy as secondary to Agent Orange is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The RO received an informal claim from the appellant on 
September 8, 1997, requesting service connection for 
tinnitus.

3.  In September 1998, the RO granted service connection for 
tinnitus, assigning a disability rating of 10 percent, 
effective September 8, 1997.  

4.  Reports of occasional ringing at the December 1968 VA 
examination does not constitute an informal claim for 
benefits.  

5.  The proper effective date for service-connected tinnitus 
is September 8, 1997, and the proper effective date for the 
commencement of payment is October 1, 1997.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an effective date prior to September 8, 
1997, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service Connection for Peripheral Neuropathy as Secondary 
to Agent Orange

Factual Background

Service records show that the appellant served in Vietnam.  
His official record of service (DD-214) shows that he 
received the Purple Heart.  Service medical records do not 
indicate that peripheral neuropathy was diagnosed, treated, 
or otherwise identified during the appellant's period of 
service.  There was no diagnosis of peripheral neuropathy at 
the June 1968 separation examination.  Neurologic examination 
at that time was normal.  

Subsequent to service, the appellant underwent VA medical 
examinations in December 1968 and April 1976 during which no 
complaints or diagnoses of peripheral neuropathy were noted.  

Records from the VA Outpatient Clinic in Santa Barbara and 
the West Los Angeles VA Medical Center (VAMC) for the period 
between February 1995 to March 1997 indicate no diagnosis or 
complaints of peripheral neuropathy.  A VA outpatient problem 
list notes a history of diabetes mellitus with an approximate 
date of onset noted as being January 1987.  

There is also no diagnosis or complaint of peripheral 
neuropathy in records from the Santa Barbara Medical 
Foundation Clinic for the period between October 1992 and 
March 1997.  A history of adult onset diabetes was noted and 
was diagnosed in March 1993 at the Santa Barbara Medical 
Foundation Clinic.  

In March 1997, the appellant filed, in pertinent part, a 
claim of service connection for peripheral neuropathy as 
secondary to Agent Orange exposure.  The RO denied this claim 
in May 1997.  

In a VA Form 9 submitted in March 1998, the appellant 
contended that the RO had not considered an April 1997 VA 
examination in which he stated that he was diagnosed with 
neuropathy.  The appellant went on to relate that the 
physician at the April 1997 VA examination concluded that the 
onset was in 1989 and that the neuropathy was to due his 
diabetic condition.  He also quoted the examining physician 
as stating that other physicians who had evaluated the 
appellant for right and left leg numbness had concluded that 
the numbness represented diabetic neuropathy.  

The appellant disagreed, concluding that his peripheral 
neuropathy had resulted from exposure to Agent Orange and 
that it had manifested itself within one year from his 
discharge from service.  In support of his claim, the 
appellant stated that he complained of symptoms which could 
have been peripheral neuropathy at the 1968 VA examination.  

The April 1997 VA examination referred to by the appellant is 
not currently in the record.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1998).  

If a appellant was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1998) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for peripheral neuropathy as secondary to Agent 
Orange must be denied as not well grounded.  

There are no service medical records indicating a diagnosis 
of peripheral neuropathy.  No diagnosis of peripheral 
neuropathy was made at the December 1968 examination.  There 
is no available medical evidence indicating that the 
appellant's neuropathy manifested itself within weeks or 
months of exposure to a herbicide agent.  

In fact, there are no available records of the appellant 
being diagnosed with peripheral neuropathy.  The Board notes 
that the appellant has referred to a VA examination conducted 
in April 1997 as well as the statements of other unspecified 
physicians that are not present in the record.  The appellant 
stated that the physician at the VA examination had diagnosed 
him with neuropathy.  He also stated that this physician had 
attributed the neuropathy to diabetes which he had concluded 
to have originated in 1989.  He also stated that the 
physician stated that other physicians who had examined the 
appellant had concluded that his lower extremity numbness 
represented diabetic neuropathy.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the appellant has not indicated that the 
evidence he referred to would render the claim plausible and 
therefore well-grounded.  In fact, the appellant specifically 
acknowledged in his VA Form 9 that the physician at the April 
1997 VA examination had concluded that his neuropathy was 
secondary to his diabetic condition and that his diabetes had 
originated in 1989.  The appellant also referred to the 
examining physician's statement that other physicians had 
concluded his neuropathy to be diabetic in origin.  
Therefore, the appellant has not placed the VA on notice of 
evidence that would well-ground his claim.  Thus, the VA has 
satisfied its duty to inform the appellant.  38 U.S.C.A. 
5103(a) (West 1991).  

The appellant has failed to provide competent evidence of a 
nexus between a current disability and service.  There are no 
medical opinions or other medical evidence on record linking 
a current disability to service.  Nor has the appellant 
notified the VA of the existence of any competent evidence 
linking peripheral neuropathy to service.  

The appellant alleges that he complained of symptoms at the 
December 1968 VA examination which would show peripheral 
neuropathy.  He also contends that his peripheral neuropathy 
was caused by exposure to Agent Orange in service.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492,   494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The appellant is not 
competent to render a diagnosis of peripheral neuropathy or 
medically link peripheral neuropathy to service.  

As was stated above, the appellant has presented no competent 
evidence, such as a medical opinion, linking peripheral 
neuropathy with inservice exposure to Agent Orange.  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a link 
between peripheral neuropathy and an in-service exposure to 
herbicides.  Consequently, the Board concludes that the 
appellant's claim of entitlement to service connection for 
peripheral neuropathy as a result of exposure to Agent Orange 
is not well grounded.  38 U.S.C.A. § 5107(a).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for peripheral 
neuropathy as a result of exposure to Agent Orange, VA has no 
duty to assist the appellant in developing his case on this 
issue.  

B. Entitlement to an Earlier Effective Date for Service-
Connected Tinnitus

Factual Background

The appellant's service medical records indicate that the 
appellant was seen in June and July 1966 for ringing in his 
ears and difficulty hearing in his right ear resulting from 
an explosion.  Audiological testing revealed severe hearing 
loss.  In April 1967 it was noted that the appellant was 
complaining of intermittent ringing and pain in his right 
ear.  An audiogram examination showed improvement in his 
hearing but that it was still decreased.  

The appellant submitted an application for compensation or 
pension which was received by the RO in July 1968.  The 
appellant claimed, in pertinent part, service connection for 
an injury to his right ear (loss of hearing).  

In December 1968 the appellant underwent a VA examination 
during which he complained of loss of hearing and occasional 
ringing in his right ear.  He also reported occasional 
tonsillitis.  The appellant was diagnosed with deafness, 
partial, right, perceptive type.  A hearing test performed in 
February 1969 revealed normal hearing acuity in both ears 
with an acoustic trauma notch noted in the right ear at 6000 
cps.  

In March 1969, the RO denied service connection for residuals 
of an injury to the right ear with hearing loss.  This claim 
was not appealed within one year.  

In August 1997 the appellant submitted a claim of service 
connection for tinnitus.  The claim was received by the RO on 
September 8, 1997.  In September 1998, the RO granted service 
connection for tinnitus, assigning a disability rating of 10 
percent, effective September 8, 1997.  

The appellant submitted a timely notice of disagreement as to 
the effective date, contending that the effective date should 
have been June of 1968, the date of his claim of service 
connection for injury to the right ear (loss of hearing).  

Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (1998).  An 
informal claim is any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from an appellant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1998).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1998).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (1998).

Analysis

The Board finds that the criteria have not been met for an 
effective date prior to September 8, 1997 in the instant 
case.  

The appellant contends that the effective date of his claim 
should be June 1968, the date of his claim of service 
connection for injury to the right ear (hearing loss) because 
he felt that tinnitus was part of the hearing loss and 
therefore part of the 1968 claim for service connection.  The 
appellant also noted that he had complained of intermittent 
ringing in his right ear at the December 1968 VA examination.  

There is no indication from the appellant's July 1968 
application that he was seeking service connection for 
tinnitus.  In his claim, the appellant reported an injury to 
his right ear which he explained parenthetically as being 
loss of hearing.  He did not contend at the time that 
tinnitus was part of the injury for which he was claiming 
service connection; he did not mention tinnitus or ringing in 
the ear.  

The appellant also mentioned referring to intermittent 
ringing in his ear during the December 1968 VA examination.  
The pertinent regulation in this regard states that "[a] 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits...if the report relates to a disability 
which may establish entitlement."  38 C.F.R. § 3.157(a) 
(1998).  The regulation further provides that the date of an 
outpatient or hospitalization report will be accepted as the 
date of claim only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  See 
38 C.F.R. § 3.157(b)(1) (1998).  

The appellant's reference to occasional ringing at the 
December 1968 VA examination did not relate to the disability 
for which he was seeking service connection at the time, loss 
of hearing in the right ear.  

Nor did the appellant submit a claim specifying the benefit 
sought (ringing in the right ear or tinnitus) within one year 
from the date of the December 1968 VA examination.  The 
appellant's treatment at the VA medical facility does not 
constitute an informal claim because it does not indicate 
intent to apply for service connection.  The mere receipt of 
medical records cannot be construed as an informal claim.  See 
Lalonde v. West, No. 97-841 (U.S. Vet. App. May 11, 1999); see 
also 38 C.F.R. § 3.157 (1998).

Thus, the record does not contain an informal claim that 
demonstrates the appellant's intent to seek compensation for 
tinnitus prior to September 1997.  

In this case, the appellant's claim of service connection for 
tinnitus was received on September 8, 1997.  As was 
established above, there is no evidence that the appellant 
filed a formal or informal claim for tinnitus prior to 
September 8, 1997.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The appellant has currently been 
granted an effective date of September 8, 1997, corresponding 
to the appellant's informal claim of service connection for 
tinnitus.  




The regulations provide that the effective date for an award 
of compensation based on an original claim is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998).  The appellant 
has not cited any legal authority, statute, regulation or 
Court case which would permit making the effective date of 
the award of service connection earlier than September 8, 
1997, the date of the receipt of the claim.  Hence, the law 
controls and not the facts.  Moreover, an earlier effective 
date cannot be granted in absence of statutory authority.  
See Shields v. Brown, 8 Vet. App. 351 (1995).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (1998).  


ORDER

Service connection for peripheral neuropathy as secondary to 
Agent Orange exposure is denied.  

An effective date prior to September 8, 1997, for service 
connection for tinnitus is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 

